UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4970



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL GERARD BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-123)


Submitted:   September 15, 2004           Decided:   November 2, 2004


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beaufort,
South Carolina, for Appellant. James Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina, Miller Williams Shealy,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Gerard Brown pled guilty before a magistrate

judge to conspiracy to possess with intent to distribute fifty

grams or more of cocaine base, in violation of 21 U.S.C. § 846

(2000). The district court sentenced Brown to 168 months, followed

by five years of supervised release. Brown appeals his conviction.

          Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), raising one issue but stating

that, in his view, there are no meritorious grounds for appeal.

Brown was informed of his right to file a pro se supplemental brief

and has failed to do so.   Finding no reversible error, we affirm.

          Counsel questions whether the magistrate judge properly

conducted the Fed. R. Crim. P. 11 colloquy.     Our review of the

record leads us to conclude that there is no plain error in the

plea proceeding. See United States v. Martinez, 277 F.3d 517, 524-

25 (4th Cir. 2002) (discussing standard of review). The magistrate

judge fully complied with the mandate of Rule 11 in accepting

Brown’s guilty plea, and without a request from Brown for review of

the Rule 11 hearing, the district court did not err by failing to

conduct a de novo review of that hearing.    See United States v.

Osborne, 345 F.3d 281, 288 (4th Cir. 2003) (holding that taking a

guilty plea is permissible as “additional duty” for magistrate

judge and that de novo review by district court is not required

unless parties so demand).


                               - 2 -
          As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Brown’s conviction and sentence.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -